Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in
37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible
for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has
been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37
CFR 1.114. Applicant's submission filed on July 13, 2022 has been entered.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-13 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang (U.S. Publication No. 2007/0081473 A1), hereafter referred to as Jiang’473 in view of Robins (U.S. Patent No. 5,590,124), hereafter referred to as Robins’124.
Referring to claim 1, Jiang’473, as claimed, a method for operating a data bus subscriber (ECU, see Fig. 1) of a local bus (bus 20, see Fig. 1), in particular of a ring bus, the method comprising: receiving a first data packet via the local bus, the first data packet being an address of the data bus subscriber (The ECU ID is assigned statically and will not be changed...The system configuration manager 18 will use the ECU ID to send the configuration data from the particular table 30 to the corresponding ECU configuration manager 16, see para. [0017]) to which it is directed and at least one instruction list (the configuration data for each ECU, see para. [0014]) with a set of instructions for processing process data (after each ECU configuration manager 16 receives the configuration data from the system configuration manager 18, it updates the configuration data stored in the ECU 12 14, where the updated configuration data will be used for the subsequent operation of the ECU, see para. [0013]); receiving a second data packet via the local bus, the second data packet having process data (subsequent operation, see para. [0013]); and executing instructions of the at least one instruction list for processing the received process data (the updated configuration data will be used for the subsequent operation of the ECU, see para. [0013]).
	However, Jiang’473 does not appear to disclose receiving a symbol of the second packet and processing the received processed data symbol by symbol.
	Robins’124 discloses receiving a symbol of the second packet and processing the received processed data symbol by symbol (during transmission of data stream, a head symbol is first written and then every payload symbol (either data or frame) is sent, see Col. 11, line 14 to Col. 12, line 12, Col. 13, line 37 to Col. 15, line 27, Figs. 7 and 8).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine Jiang’473’s invention to comprise receiving a symbol of the second packet and processing the received processed data symbol by symbol, as taught by Robins’124, in order to reduce the need for processing power and support hardware in a ring interconnect architecture (see Col. 3, lines 3-13).
As to claim 2, Jiang’473 also discloses the first and second data packets are payload data of a cycle frame or of two cycle frames (configuration data for each ECU on the bus, see paras. [0014]-[0016]).
As to claim 3, Jiang’473 also discloses the first and second data packets comprise a plurality of symbols, each symbol having a plurality of bits (the data frame on a CAN bus comprises a plurality of bits, see paras. [0012] and [0015]).
As to claim 4, Jiang’473 does not explicitly disclose receiving the symbols of the first and second data packet symbol by symbol.
Robins’124 discloses receiving the symbols of the first and second data packet symbol by symbol (during transmission of data stream, a head symbol is first written and then every payload symbol (either data or frame) is sent, see Col. 11, line 14 to Col. 12, line 12, Col. 13, line 37 to Col. 15, line 27, Figs. 7 and 8).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine Jiang’473’s invention to comprise receiving the symbols of the first and second data packet symbol by symbol, as taught by Robins’124, in order to reduce the need for processing power and support hardware in a ring interconnect architecture (see Col. 3, lines 3-13).
As to claim 5, Jiang’473 discloses with a fixed number of instructions of the instruction list (the configuration data from the particular table 30 corresponding to the ECU, see paras. [0014] and [0017])
Robins’124 discloses the executing of instructions comprises symbol by symbol processing of the received process data (during transmission of data stream, a head symbol is first written and then every payload symbol (either data or frame) is sent, see Col. 11, line 14 to Col. 12, line 12, Col. 13, line 37 to Col. 15, line 27, Figs. 7 and 8).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine Jiang’473’s invention to comprise symbol by symbol processing of the received process data, as taught by Robins’124, in order to reduce the need for processing power and support hardware in a ring interconnect architecture (see Col. 3, lines 3-13).
As to claim 6, Robins’124 discloses the symbol by symbol processing of the received process data comprises bit-granular processing of the received process data (during transmission of data stream, a head symbol is first written and then every payload symbol (either data or frame) is sent, see Col. 11, line 14 to Col. 12, line 12, Col. 13, line 37 to Col. 15, line 27, Figs. 7 and 8; also note: granularity, see Col. 16, lines 5-30 and circular shifting, see Col. 12, lines 48-55).
As to claim 7, Robins’124 discloses the bit-granular processing comprises: performing a bit operation on at least one bit of the received symbol to obtain at least one processed process datum (during transmission of data stream, a head symbol is first written and then every payload symbol (either data or frame) is sent, see Col. 11, line 14 to Col. 12, line 12, Col. 13, line 37 to Col. 15, line 27, Figs. 7 and 8; also note: logical operation, see Col. 17, lines 8-24 and circular shifting, see Col. 12, lines 48-55).
As to claim 8, Jiang’473 also discloses the address is a unique address used for the directed communication with the data bus subscriber (The ECU ID is assigned statically and will not be changed...The system configuration manager 18 will use the ECU ID to send the configuration data from the particular table 30 to the corresponding ECU configuration manager 16, see para. [0017]).
Note claims 9, 11, and 13 recite similar limitations of claim 1.  Therefore they are rejected based on the same reason accordingly.
As to claim 10, Jiang’473 also discloses a transmitter to send the received second data packet ((subsequent operation, see para. [0013] to another data bus subscriber via the local bus (plurality of ECUs 1-n, see Fig. 1 and para. [0012]).
As to claim 12, Jiang’473 discloses the first and second data packets comprise a plurality of symbols, each symbol having a plurality of bits (the data frame on a CAN bus comprises a plurality of bits, see paras. [0012] and [0015]).
Robins’124 discloses the data packets are sent symbol by symbol (during transmission of data stream, a head symbol is first written and then every payload symbol (either data or frame) is sent, see Col. 11, line 14 to Col. 12, line 12, Col. 13, line 37 to Col. 15, line 27, Figs. 7 and 8).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine Jiang’473’s invention to comprise the data packets are sent symbol by symbol, as taught by Robins’124, in order to reduce the need for processing power and support hardware in a ring interconnect architecture (see Col. 3, lines 3-13).
As to claim 20, Robins’124 discloses forwarding the processed symbol of the second data packet to another data bus user via the local bus and simultaneously receiving another symbol of the second data packet (simultaneous streams of data to arrive at a node and identify received data symbol, see Col. 10, lines 33-48 and Col. 28, lines 44-51).
Referring to claim 21, Jiang’473, as claimed, a method for operating a data bus subscriber of a local bus, in particular of a ring bus, the method comprising: receiving, at the data bus subscriber, a first data packet via the local bus, the first data packet being an address of the data bus subscriber (The ECU ID is assigned statically and will not be changed...The system configuration manager 18 will use the ECU ID to send the configuration data from the particular table 30 to the corresponding ECU configuration manager 16, see para. [0017]) to which it is directed and at least one instruction list (the configuration data for each ECU, see para. [0014]) with a set of instructions for processing process data (after each ECU configuration manager 16 receives the configuration data from the system configuration manager 18, it updates the configuration data stored in the ECU 12 14, where the updated configuration data will be used for the subsequent operation of the ECU, see para. [0013]); subsequently receiving a separate second data packet via the local bus, the second data packet having process data (subsequent operation, see para. [0013]); and executing instructions of the at least one instruction list for processing the received process data, wherein the instruction list is configured for a particular data bus subscriber in the local bus and the instruction list specifies a set of rules for processing the process data of the second data packet (the updated configuration data will be used for the subsequent operation of the ECU, see para. [0013]).
	However, Jiang’473 does not appear to disclose the first data packet including no process data, the process data containing no address for transmitting the process data.
	Robins’124 discloses the first data packet including no process data (a head symbol is first written and then every payload symbol (either data or frame) is sent, see Col. 11, line 14 to Col. 12, line 12, Col. 13, line 37 to Col. 15, line 27, Figs. 7 and 8), the process data containing no address for transmitting the process data (data does not travel with an address as it goes from source to destination, see Col. 9, lines 30-33).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine Jiang’473’s invention to comprise the first data packet including no process data, the process data containing no address for transmitting the process data, as taught by Robins’124, in order to reduce the need for processing power and support hardware in a ring interconnect architecture (see Col. 3, lines 3-13).
Note claim 22 recites the corresponding limitations of claim 20.  Therefore it is rejected based on the same reason accordingly.

Response to Arguments

Applicant's arguments filed 7/13/2022 have been fully considered but they are moot due to new grounds of rejection. 
In summary Jiang’473 and Robins’124 teach the claimed limitations as set forth.


Conclusion

The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 C.F.R. 1.111(c).
In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections.


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITUS WONG whose telephone number is (571)270-1627. The examiner can normally be reached Monday-Friday, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TITUS WONG/Primary Examiner, Art Unit 2181